NO.    91-407

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1992



IN THE MATTER OF THE ESTATE OF
CESLAR LEE JONES, a/k/a LEE JONES,
               Deceased.



APPEAL FROM:   District Court of the Tenth Judicial District,
               In and for the County of Fergus,
               The Honorable Peter L. Rapkoch, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Robert L. Johnson, Attorney at Law, Lewistown,
               Montana.
          For Respondent:
               Sarah Arnott Ozment, Attorney at Law, Livingston,
               Montana.


                            Submitted on Briefs:     February 20, 1992
                                          Decided:   April 21, 1 9 9 2
Filed:



                     #            Clerk
Justice Fred J. Weber delivered the Opinion of the Court.

     Margaret Ann Monroe, former spouse of the decedent, filed a
petition in behalf of the decedent's son, requesting a homestead
allowance and a family allowance from the estate.     The District
Court, Tenth Judicial District, Fergus County, denied the request.
     We have reviewed the record and conclude that petitioner has
failed to raise genuine issues of material fact. We conclude that
the District Court correctly granted summary judgment for the
estate.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.
     Affirmed.




 We Concur:
                                    w
                                    -               s ice

n
                                     April 21, 1992

                             CERTIFICATE O F SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


Robert L. Johnson
Attorney at Law
Ste. 507, Montana Bldg.
Lewistown. MT 59457

Sarah Arnott Ozment
Attorney at Law
P.O. Box 1160
Livingston, MT 59047

                                               E D SMITH
                                               CLERK O F THE SUPREME COURT